Order filed November 6, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00716-CV
                                   ____________

                      MOHAMMED ZAHIRRUDIN, Appellant

                                            V.

                           RS 6600 SW FWY, LP, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-71889


                                        ORDER

       On October 30, 2012, appellee filed an “Agreed Motion to Dismiss Appeal.” The
motion, however, is signed only by appellee’s attorney, not by appellant. We therefore
order the parties, within 10 days of the date of this order, to file a motion in compliance
with the Fourteenth Court of Appeals Local Rule 4(f) (“If [an e-filed] document requires
the signature of an opposing party, the e-filer must e-file the document as a scanned
image containing the opposing party’s signature.”).

                                                 PER CURIAM
Panel consists of Justices Boyce, McCally, and Mirabal.